MEMORANDUM **
Gary Steven Bowman appeals pro se from the district court’s order denying his motion for a preliminary injunction in his 42 U.S.C. § 1983 action challenging the conditions of his parole. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir.2008); see Winter v. Natural Resources Defense Council, — U.S. -, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008) (listing factors for district court to consider). We conclude the district court did not abuse its discretion. Accordingly, we affirm the district court’s order denying the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.